Citation Nr: 0406505	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  00-06 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for 
bilateral hearing loss, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased disability rating for a low 
back disability, currently evaluated as 10 percent disabling.

3.  Entitlement to an effective date earlier than August 8, 
1996 for the grant of service connection for headaches.

[The matter of a motion of clear and unmistakable error in a 
prior Board decision will be addressed in a separate 
decision.]


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.  Service in Vietnam is indicated by the evidence of 
record.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The 
veteran testified at a personal hearing held on July 16, 2001 
in Washington, D.C. before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the veteran's VA claims folder.

This case was last before the Board in November 2001.  At 
that time the Board denied the veteran's claim of clear and 
unmistakable error in a July 1978 rating decision which 
denied entitlement to a rating in excess of 10 percent for a 
back disability.  The Board remanded the three issues listed 
on the title page of this decision to the RO for further 
development.  The requested development has been 
accomplished.  Following issuance of a supplemental statement 
of the case in April 2003, the RO returned the case to the 
Board for further appellate review.

The Board notes in passing that the veteran was recently 
awarded a total disability rating on the basis of individual 
unemployability (TDIU) by rating decision in July 2003, and 
that he is now receiving VA disability compensation benefits 
at the 100 percent level.  Such award of TDIU does not render 
moot the issues on appeal, and the veteran has not withdrawn 
his appeal as to the three remaining appealed issues.

Only the issue of the veteran's entitlement to an increased 
rating for service-connected hearing loss will be addressed 
on the merits by the Board at this time.  The other two 
appealed issues, involving an increased rating for a back 
disorder and an earlier effective date for headaches will be 
further addressed in the REMAND portion of this decision, as 
set forth below. Those issues are remanded to the RO via the 
Appeals Management Center, in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Newly raised issues

In a statement dated November 27, 2001, the veteran raised 
the issue of entitlement to an increased disability rating 
for service-connected headaches, which is currently evaluated 
as 30 percent disabling.  That claim has not been 
adjudicated.

In a statement submitted under cover letter from veteran's 
representative dated May 15, 2003, the veteran raised the 
issue of clear and unmistakable error (CUE) in a July 1978 
rating decision which reduced the 20 percent disability 
rating then assigned for bilateral defective hearing to a 
noncompensable rating.  This claim has not been adjudicated 
as well.  The Board does not find this claim to be 
intertwined with the currently appealed claim seeking an 
increased rating for bilateral hearing loss, because the 
relative merits of both claims are addressed under different 
law and regulations specifically applicable to each.  See 
Parker v. Brown, 7 Vet. App. 116 (1994).  In other words, the 
outcome as to the issue of the veteran's current entitlement 
to an increased rating for his service-connected hearing loss 
and the issue of CUE in the July 1978 RO rating decision 
which reduced the assigned disability rating are not 
dependent upon each other.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) [two issues are inextricably intertwined 
if one claim could have significant impact on the other].

Concurrent issuance of separate Board decision

This decision is being issued concurrently with a dismissal 
action involving a motion of clear and unmistakable error in 
a Board decision, which was docketed separately.
FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is currently 
manifested by no more than level V hearing impairment in the 
right ear and level III hearing impairment in the left ear 
under the schedular criteria.

2.  The veteran has not required frequent hospitalizations 
for his hearing loss, nor is it shown that this disability 
causes marked interference with employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, 4.86 (2003).

2.  Application of the extraschedular provisions for the 
bilateral hearing loss disability is not warranted.  38 
C.F.R. § 3.321(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased disability rating for 
bilateral hearing loss, currently evaluated as 10 percent 
disabling.

The veteran is seeking entitlement to an increased disability 
rating for his service-connected bilateral hearing loss, 
currently evaluated as 10 percent disabling.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)].  This 
law eliminated the former statutory requirement that claims 
be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  In this 
case, the veteran's appeal remains pending before the Board 
and therefore, is not final.  38 U.S.C.A. § 7104(a) (West 
2002).  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable.  See Holliday v. 
Principi, 14 Vet. App. 280, 282-83 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

The current standard of review is as follows.  Once all the 
evidence has been brought together, the Board has the 
responsibility to evaluate the record on appeal.  See 38 
U.S.C.A. § 7104.  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2003).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board will apply the current standard in adjudicating the 
veteran's claim for an increased rating for bilateral hearing 
loss.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to claimant 
describing evidence potentially helpful to claimant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that over the course of this appeal, the 
veteran was notified by October 1999 rating decision, the 
March 2000 statement of the case, and the April 2003 
supplemental statement of the case (SSOC) of the pertinent 
law and regulations and of the need to submit additional 
evidence on his increased rating claim for bilateral hearing 
loss.

Significantly, the record shows that the RO furnished the 
veteran a letter in August 2002 advising him of the 
provisions relating to the VCAA, to include advising him that 
he could provide the names, addresses, and approximate dates 
of treatment for all VA and non-VA health care providers.  He 
was informed as well that he could provide VA authorization 
to obtain any private medical records by completing the 
appropriate forms (VA Form 21-4142), copies of which were 
enclosed with the letter.  The Board notes that, even though 
the letter did not expressly notified the veteran that he had 
one year to submit the requested information and/or evidence, 
he was provided more than 60 days from the date of the letter 
(until November 2, 2002) to submit a response or provide 
further information on the development of his increased 
rating claims, and he was notified of the one-year period 
provided under 38 U.S.C.A. § 5103(b) in the April 2003 SSOC.  
The veteran has not filed any statement or provided further 
information regarding the need to obtain any additional 
relevant evidence pertinent to his claim.  The Board is 
therefore satisfied that he was notified properly of his 
statutory rights.  See Wensch v. Principi, 15 Vet. App. 362 
(2001) [VCAA does not apply where there is extensive factual 
development in case which indicates no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating his claim].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim which is the subject of this decision, 
and that there is no reasonable possibility that further 
assistance would aid in substantiating the claim.

In particular, in response to the Board's November 2001 
remand, the veteran underwent a VA audiological examination 
in January 2003, the results of which are reported below.  In 
addition, he was afforded a VA audiological examination in 
October 1999 in connection with this claim, filed in 
September 1998.  The RO also disability records from the 
Social Security Administrative, although these records do not 
pertain to his hearing loss.  Moreover, there is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
this appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; and as noted above in the Introduction, 
the veteran appeared before the undersigned at a personal 
hearing in July 2001, the transcript of which is of record.  
The veteran's representative also has submitted written 
argument in support of the claim.

In short, the Board has carefully considered the provisions 
of the VCAA, and for the reasons expressed above finds that 
the development of this increased rating claim for bilateral 
hearing loss has been consistent with the provisions of the 
new law.  Under these circumstances, the Board can identify 
no further development that would avail the veteran or aid 
the Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Specific schedular criteria - bilateral hearing loss

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing, as set forth 
under 38 C.F.R. § 4.85 (2003).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

The section of the Rating Schedule pertaining to the 
evaluation of hearing loss was revised effective June 10, 
1999, subsequent to the veteran's claim filed in September 
1998.  See 64 Fed. Reg. 25,202 (1999) (codified at 38 C.F.R. 
§ 4.85-4.87).

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  The "Karnas" rule has since been eviscerated 
to a considerable degree by a decision of the Federal Circuit 
as well as legal precedent of VA's General Counsel.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) and 
VAOPGCPREC 7-03 (Nov. 19, 2003).  Nevertheless, the Board 
need not further address the impact of these recent Federal 
Circuit and General Counsel opinions on this matter in light 
of the circumstances presented in this case, which clearly 
indicate that neither version of the regulation is more 
favorable to the veteran.

The former version of the rating schedule indicated that 
evaluations of bilateral defective hearing ranged from non-
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the schedule established 
11 auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI and 
VII, Diagnostic Codes 6100-6110 (1998).

The revised rating schedule also establishes 11 auditory 
hearing acuity levels based on average puretone thresholds 
and speech discrimination that are essentially identical to 
the rating schedule in effect prior to June 1999.  In 
addition, however, the revised rating schedule provides that 
when the puretone threshold at each of the four specified 
frequencies 1000, 2000, 3000, 4000 Hertz is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  When the puretone threshold is 
30 decibels or less at 1,000 Hertz, and 70 decibels or more 
at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
table VI or table VI(a), whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. §§ 4.85, 4.86 (2003).

The veteran was provided the revised rating schedule in the 
March 2000 statement of the case, and the RO considered the 
revised rating criteria in evaluating the veteran's hearing 
loss.  The Board finds that because there is no material 
difference in the regulations in terms of evaluating the 
hearing loss disability based on average puretone decibel 
thresholds and speech discrimination ability, and because the 
exceptions to the general rule do not apply to the instant 
case, neither version of the regulation is more favorable to 
the veteran.  Cf. VAOPGCPREC 3-2000, 65 Fed. Reg. 34532 (May 
30, 2000) [General Counsel held that unless it is clear from 
facial comparison, separately apply the pre-amendment and the 
post-amendment version to determine which version is more 
favorable].  

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  In 
a case such as this, however, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

Historically, the record shows that service connection for 
compensation purposes was established for hearing loss in 
1970.  The veteran's 10 percent rating for his bilateral 
hearing loss disability has been in effect since October 
1978.  As noted above, the veteran's present claim was filed 
in September 1998; in connection with this claim, the veteran 
was evaluated on VA audiological examinations in October 1999 
and January 2003.  The audiometric test results of these two 
examinations will be detailed below in the Board's analysis 
section of this decision.  The Board observes that no other 
recent medical evidence relevant to the veteran's bilateral 
hearing loss was filed in connection with this claim.

The veteran also offered testimony concerning the disabling 
nature of his hearing loss at his hearing before the 
undersigned in July 2001; specifically, he testified that 
notwithstanding the benefit of his hearing aids, he was 
bothered by background noise, especially in connection with 
using the telephone (both listening for the ring and talking 
on the phone).  He also testified that he needed to turn the 
volume of his hearing aids up to hear outdoors.  

The veteran testified further that he was bothered by a 
buzzing sound in his ears.  The Board notes that the veteran 
is also service connected for tinnitus, and a 10 percent 
rating is in effect for that disability.

Analysis

Schedular rating

The veteran seeks entitlement to a higher disability rating 
for his service-connected bilateral hearing loss.  As 
indicated above, the resolution of this issue involves 
determining the level of hearing acuity in each ear.

As discussed above, the only pertinent evidence obtained in 
connection with the present appeal consists of the reports of 
VA audiological examinations conducted in October 1999 and 
January 2003.  Hence, while there are prior-dated examination 
reports of record, given the strict, mechanical nature of 
determining the appropriate current rating for hearing loss 
under the Rating Schedule, 38 C.F.R. § 4.85, only these two 
examinations are probative to the outcome of this increased 
rating claim.  Lendenmann and Francisco, both supra.

The VA audiological examination conducted in October 1999 
indicated that puretone thresholds for the 1000, 2000, 3000 
and 4000 Hertz frequencies were the following for the right 
ear, respectively: 40, 75, 90, and 85, which produces an 
average puretone threshold of 73; and, for the left, 35, 60, 
65 and 80, which produces an average puretone threshold of 
60.  Word recognition scores taken at that time were 76 
percent for the right ear and 76 percent for the left ear.  

Audiometric test results on the VA audiological examination 
conducted in January 2003 indicated that puretone thresholds 
for the 1000, 2000, 3000 and 4000 Hertz frequencies were the 
following for the right ear, respectively: 35, 80, 95, and 
90, which produces an average puretone threshold of 75; and, 
for the left, 45, 65, 75 and 85, which produces an average 
puretone threshold of 68.  Word recognition scores taken at 
this time were 80 percent for the right ear and 84 percent 
for the left ear.  As with the 1999 test results, these 
scores do not require consideration for exceptional hearing 
loss under 38 C.F.R. § 4.86.  Applying these values to the 
rating criteria results in a numeric designation of level V 
in the right ear and level III in the left ear.

Review of the results of the two audiology examinations shows 
that at each of the times the veteran was examined, 
application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 warranted a 10 percent 
rating.  That is, for the 1999 test results, the combination 
of level IV in the better (left) ear with level IV in the 
poorer (right ) ear results in a 10 percent rating as does 
the combination on the 2003 examination of level III in the 
better (left) ear with level V in the poorer (right) ear.

None of these test results requires consideration of 
exceptional patterns of hearing impairment under subsections 
(a) or (b) of 38 C.F.R. § 4.86 [thresholds of 55 or greater 
for all four Hertz frequencies, or 30 or less at the 1000 
Hertz frequency and 70 or greater at the 2000 Hertz 
frequency].  Hence, applying these values to the rating 
criteria under the appropriate Tables listed in 38 C.F.R. 
§ 4.85 results in a numeric designation of level IV in the 
right ear and level IV in the left ear.

The Board acknowledges that the examination reports document 
that the veteran has diminished hearing.  This is not in 
dispute; the currently assigned 10 percent rating is 
indicative of diminished hearing.  With respect to the 
assignment of an increased rating, the question which must be 
answered by the Board is whether the schedular criteria have 
been met.   The schedular criteria are specific, and as 
explained above the veteran's hearing loss is not of 
sufficient severity to warrant higher than a 10 percent 
rating.  See Lendenmann, 3 Vet. App. at 349.

The Board notes that the veteran has testified to the 
problems he experiences with hearing loss, even with his 
hearing aids.  There is no reason whatsoever to doubt the 
veteran's testimony.  In fact, in comparing the two 
examination reports discussed above, it appears his hearing 
worsened slightly between 1999 and 2003.  The Board wishes to 
make it clear, however, that under the Rating Schedule, the 
fact that a veteran's hearing is less than optimal or that a 
hearing loss has been diagnosed in certain frequencies does 
not translate into a higher disability rating.  Indeed, the 
Rating Schedule, which has been described above, makes it 
clear that monetary compensation may be awarded only when a 
veteran's hearing has degraded to a certain measurable level.  
In this case, the level of disability that warrants a higher 
disability (20 percent or more) rating has not been 
demonstrated by the application of the audiometric test 
results to the schedular criteria.  

The Board finds further that to the extent the veteran 
believes he is entitled to a higher rating for his bilateral 
hearing loss, his contentions are outweighed by the medical 
evidence cited above which has been found more probative to 
the issue on appeal and which does not support an award of a 
higher rating.  Consideration has been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, it 
is the Board's conclusion that the currently assigned 
disability rating for his bilateral hearing loss accurately 
reflects the level of impairment pursuant to the schedular 
criteria.

It should be again emphasized that the medical evidence of 
record cited above specifically outweighs the veteran's own 
views as to the etiology of his complaints and/or the extent 
of functional impairment caused by the hearing loss 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) [lay assertions will not support a finding on 
questions requiring medical expertise or knowledge].

In summary, on review of the entire evidence of record, it is 
the Board's conclusion that a preponderance of the evidence 
is against the veteran's claim of entitlement to an increased 
disability rating for his service-connected bilateral hearing 
loss.  Having found a preponderance of the evidence against 
the claim, it follows that the negative evidence is not in a 
state of equipoise with the positive evidence to provide a 
basis for an award.  The benefit sought on appeal is 
therefore denied.

Extraschedular rating

Pursuant to the Board's remand of November 2001, the RO was 
directed to consider whether an extraschedular evaluation was 
warranted for the veteran's hearing loss disability.  The RO, 
in the April 2003 SSOC, concluded that such an evaluation was 
not warranted.  The Board has therefore considered whether 
the veteran's bilateral hearing loss disability warrants 
referral for extraschedular consideration.  
See VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996)

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that "the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2003).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's hearing loss.  The examination reports have 
been described in detail above, and these contain no 
statement from any examiner that the veteran's hearing loss 
disability is in any way out of the ordinary clinically.  The 
fact that his recent audiometric test results of 1999 and 
2003 do not correspond to any of the criteria for 
"exceptional patterns of hearing impairment" under 38 
C.F.R. § 4.86 further demonstrates the unexceptional nature 
of this disability.

There also is no evidence of hospitalization for hearing 
loss, either in the recent or remote past.  With respect to a 
possible employment handicap, the 2003 VA examination report 
specifically noted the examiner's findings that the veteran's 
hearing loss presented no interference with employment due to 
hearing loss.

The Board observes in passing that it has no reason to doubt 
that the veteran's hearing loss interferes with his daily 
activities, such as using the phone or hearing well out in 
public.  However, such interference is recognized in the 
currently assigned 10 percent disability rating.  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that one's 
capabilities are impaired].

In short, the Board has been unable to identify any other 
factor consistent with an exceptional or unusual disability 
picture, and the veteran has identified none.  Accordingly, a 
referral for extraschedular evaluation is not warranted for 
the bilateral hearing loss disability.


ORDER

Entitlement to an increased disability rating for bilateral 
hearing loss is denied.




REMAND

After having reviewed the veteran's VA claims folder, the 
Board believes that a remand is necessary with respect to the 
matters addressed below.

Reasons for Remand

2.  Entitlement to an increased disability rating for a low 
back disability, currently evaluated as 10 percent disabling.

The pertinent rating criteria for disorders of the spine, see 
38 C.F.R. § 4.71a, were recently revised effective September 
26, 2003, during the course of this appeal.  These revised 
criteria have not been applied by the RO and the veteran has 
not been furnished notice by VA of this regulation change.  
Under the circumstances here presented, the Board believes 
this issue should be readjudicated to insure all appropriate 
due process to the veteran.  See Bernard, supra.

3.  Entitlement to an effective date earlier than August 8, 
1996 for the grant of service connection for headaches.

The veteran has raised a claim of CUE in a July 1978 rating 
decision which denied his claim of entitlement to service 
connection for headaches.  This new claim is intertwined with 
the appealed issue of entitlement to an earlier effective 
date for the grant of service connection for headaches 
because both issues involve the same underlying benefit, 
establishing the effective date for the grant of service 
connection for headaches.  The outcome of the veteran's 
newly-raised claim alleging clear and unmistakable error 
could impact the relative merits of the appealed claim 
seeking an earlier effective date.  The two issues are 
inextricably intertwined, and action on the currently 
appealed issue is deferred pending additional development and 
adjudication of the CUE claim.  In the interests of judicial 
economy, to the extent practicable these matters should be 
adjudicated together.  See e.g. Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) [prohibition against the adjudication of 
claims that are inextricably intertwined is based upon 
recognition that claims related to each other in prescribed 
degree should not be subject to piecemeal decision-making or 
appellate litigation].

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran through his 
representative and clarify which issues he still 
wishes to pursue, in light of the recent grant of 
TDIU.  	

2.  If the veteran still wishes to pursue 
the claim of entitlement to an increased 
rating for the low back disability, VBA 
should furnish the veteran a copy of the 
revised rating criteria for the disorders 
of the spine, effective September 26, 
2003, and provide him the opportunity to 
submit any additional evidence or 
argument pertinent to this matter.  If it 
is determined that additional evidentiary 
development is required, to include 
scheduling a new examination, such 
development should be undertaken, as 
appropriate.

3.  Thereafter, VBA should adjudicate any 
remaining issues.  If any claim remains 
denied VBA should furnish the veteran a 
statement of the case or supplemental 
statement of the case, as appropriate.  
The veteran and his representative should 
then be provided opportunity for a 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The veteran has the right to submit additional evidence and 
argument on the matters addressed by the Board in this 
remand.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, mandates expeditious handling of all cases that have been 
remanded by the Board.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



